20-00315-FPC13   Doc 6   Filed 02/17/20   Entered 02/17/20 13:26:09   Pg 1 of 11
20-00315-FPC13   Doc 6   Filed 02/17/20   Entered 02/17/20 13:26:09   Pg 2 of 11
20-00315-FPC13   Doc 6   Filed 02/17/20   Entered 02/17/20 13:26:09   Pg 3 of 11
20-00315-FPC13   Doc 6   Filed 02/17/20   Entered 02/17/20 13:26:09   Pg 4 of 11
20-00315-FPC13   Doc 6   Filed 02/17/20   Entered 02/17/20 13:26:09   Pg 5 of 11
20-00315-FPC13   Doc 6   Filed 02/17/20   Entered 02/17/20 13:26:09   Pg 6 of 11
20-00315-FPC13   Doc 6   Filed 02/17/20   Entered 02/17/20 13:26:09   Pg 7 of 11
20-00315-FPC13   Doc 6   Filed 02/17/20   Entered 02/17/20 13:26:09   Pg 8 of 11
20-00315-FPC13   Doc 6   Filed 02/17/20   Entered 02/17/20 13:26:09   Pg 9 of 11
20-00315-FPC13   Doc 6   Filed 02/17/20   Entered 02/17/20 13:26:09   Pg 10 of 11
20-00315-FPC13   Doc 6   Filed 02/17/20   Entered 02/17/20 13:26:09   Pg 11 of 11
